Citation Nr: 0426230	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-08 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for right leg varicose 
veins, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946, and from July 1949 to December 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

On appeal the veteran appears to have raised the issue of 
entitlement to service connection for varicose veins of the 
left leg.  As this issue is not currently certified or 
developed for appellate review, it is referred to the RO for 
appropriate action. 

 
FINDING OF FACT

The veteran's right leg varicose veins are not manifested by 
persistent edema and stasis pigmentation or eczema, without 
or without intermittent ulceration.
    

CONCLUSION OF LAW

The criteria for an increased evaluation for right leg 
varicose veins are not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.3. 4.7, 4.104, Diagnostic Code 7120 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); and implemented by regulation at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)), VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and any representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and any 
representative which portion, if any, of the evidence is to 
be provided by the claimant, and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The veteran 
must also be informed that he must submit all pertinent 
evidence in his possession that has yet to be previously 
submitted.  38 U.S.C.A. §§ 5100, 5103(a), 38 C.F.R. § 3.159; 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  The Court, however, "specifically 
recognize(d) that where, as here, that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with [38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)] because 
an initial AOJ adjudication had already occurred.'"  Id. at 
120.  Therefore, Pelegrini did not hold that VA must vitiate 
all AOJ decisions rendered prior to November 9, 2000, that 
were pending on that date in order to provide VCAA notice and 
adjudicate the claims anew.  

The Pelegrini Court did hold that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in his possession that pertains to the claim.  Id. at 121.  

In this case the claim stems from a rating action in May 
2002.  The claims folder indicates that the veteran was not 
sent a VCAA notice prior to the RO's initial unfavorable 
decision.  Notably, the Pelegrini Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ action or decision, and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 U.S.C.A. § 7104(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at 123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with [38 U.S.C.A. 
§ 7104(a)] to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  

In this case, however, a remand to simply issue a new notice 
letter repeating that which the veteran has already been 
advised of, and then to issue another rating decision is 
unnecessary because any defect with respect to when the VCAA 
notice was harmless error.  The claims file shows that there 
is no basis for concluding that harmful error occurs simply 
and only because a claimant receives VCAA notice after an 
initial adverse adjudication.  While the VCAA notice was not 
issued prior to the RO's May 2002 adjudication of the claim, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Indeed, he had time to identify 
and/or submit additional supporting evidence after issuance 
of the RO letter of May 2002, which enclosed a copy of the 
rating decision of May 2002, the November 2002 VCAA notice 
letter, and the January 2003 statement of the case.  
Therefore, notwithstanding requirements of 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159 deciding this appeal now is not 
prejudicial error to him.

As for the "fourth element" of the notice discussed in 
Pelegrini, although there is no VCAA notification containing 
precise language specified in Pelegrini, the Board finds that 
the veteran was fully notified of the need to give VA any 
evidence he had pertaining to his claims.  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
Evidentiary development in this claim has included the 
veteran's VA outpatient treatment records, and the report of 
a recent VA examination.
 
Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds any 
such error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2003).  The VA 
Schedule for Rating Disabilities identifies various 
disabilities by separate diagnostic codes.  Within diagnostic 
codes specific ratings are determined by the application of 
criteria that are based on the average impairment of earning 
capacity caused by the rated disability, and those specific 
ratings are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

The record shows that the veteran was granted service 
connection for varicose veins of the right leg in an August 
1965 rating decision.  A 10 percent rating was assigned.  In 
May 1973, the RO granted an increased evaluation of 20 
percent.  In September 2001, the veteran requested that the 
RO grant increased evaluation.  He reported that his 
condition had worsened, that he had pain in both feet most 
nights due to poor circulation, protruding veins, and aching 
of the legs when standing.  He also reported that he had a 
sore on his right leg that was not healing.  He requested an 
examination.

VA outpatient treatment records, dated from October 2001 to 
September 2002, show the veteran receiving continuing 
treatment for varicose veins of the right leg.  Providers 
recommended that he wear TED stockings, elevate his feet, not 
cross his legs or stand for prolonged periods of time.  At a 
September 2002 VA outpatient clinic examination there was 
evidence of dilated enlarged veins on both legs.  There was 
no evidence of pedal edema.

At a February 2002 VA examination the veteran complained that 
his varicose veins had popped out more and appeared more 
prominent.  He reported difficulty standing on his legs.  
Physical examination showed obviously protuberant areas of 
varicosities that involved the right calf, the popliteal area 
and which extended several inches above the popliteal area.  
There were approximately seven prominent areas of 
protuberance, plus there were varicosities, the largest 
measuring in length of area about five centimeters.  Another 
area measured four centimeters.  There were several other 
smaller grapelike clusters measuring two by two and three by 
two centimeters.  Some of these areas appeared confluent.  
There were stasis changes.  There was a plaque on the right 
lower extremity which was recently biopsied to rule out skin 
cancer.  The veteran had no significant edema.  He had very 
dry skin.  There was some telangiectasia, but no open 
ulcerations.  The impression was varicose veins.

The veteran stated in his VAF 1-9, received in February 2003, 
that he had experienced redness,  discoloration, and chronic 
ulceration for about the past year.  He reported that he 
still had a scab on his leg, and that the ulceration has 
taken almost a full year to heal.  The veteran's statements 
are deemed competent with regard to the description of the 
symptoms of his disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.

Title 38 C.F.R. § 4.104, DC 7120 provides for a 20 percent 
rating for varicose veins with persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating requires 
persistent edema and stasis pigmentation or eczema, without 
or without intermittent ulceration.  A 60 percent evaluation 
is warranted for varicose veins involving symptoms of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  38 C.F.R. 
§ 4.104, DC 7120 (2003).

In this case, while the veteran's right leg shows 
approximately seven protuberant areas of varicosities 
involving the right calf, the popliteal area and the area 
proximal thereto.  The veteran also shows evidence of statis 
changes, as well as some telangiectasia.  Notably, however, a 
40 percent evaluation requires persistent edema and stasis 
pigmentation or eczema, without or without intermittent 
ulceration.  The clinical evidence, however, does not support 
a finding that the veteran has persistent edema and either 
statis pigmentatation or eczema.  The Board acknowledges that 
the veteran does show evidence of statis changes, but edema 
has never been described as persistent, and there never has 
been a finding of eczema.  In light of the foregoing, the 
board finds that an increased evaluation is not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the benefit sought on appeal 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) 


ORDER

Entitlement to an increased evaluation for right leg varicose 
veins is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



